SH @ev102 Case 1:21-cv-11119-RESUpPCQMER SHEE ied 07/06/21 Page 1 of 2

The Js 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Joachim Martillo et al. Twitter et al.
(b) County of Residence of First Listed Plaintiff wat £ 2 k , /1. A County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

 

 

 

 

 

 
  
 

 

 

   
 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number} Attomeys (// Known)
P vo s@
Il. BASIS OF JURISDICTION jPicce an “x” in One Box Only) Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintij]
(For Diversity Cases Only) and One Box for Defendant)
(J! U.S. Government {2B Federal Question PTF DEF PTF DEF
Plaintiff {U.S Government Not a Party) Citizen of This State fel 1 TC 1 Incorporated or Principal Place CJ 4 & i
of Business In This State [ta rva (e rian So
C]2 U.S. Government i+ Diversity Citizen of Another State CI 2 Cc 2 Incorporated and Principal Place Cc 5 5 =
Defendant (Indicate Cihzenship of Parties in Item III) of Business In Another State ff
Allo ther fer.
Citizen or Subject of a (3) (4? Forign Nation fie Cle
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY Se]
110 Insurance PERSONAL INJURY PERSONAL INJURY |_]625 Drug Related Seizure 422 Appeal28 USC 158 [J 375 Fdis=Claims ea
120 Marine 310 Airplane Oo 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 QueFam G1U
130 Miller Act 315 Airplane Product Product Liability | _je90 Other 28 USC 157 , 372%)
140 Negotiable Instrument Liability Oo 367 Health Care/ 400 Stat€Reapporti mit
| 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical F—4 410 Anfifrust “Ti
& Enforcement of Judgment Slander Personal Injury 820 Copynghts P_}. 430 Banks and Bankiic =
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent Be 450 Congmerce corm
152 Recovery of Defaulted Liability O 368 Asbestos Personal 835 Patent - Abbreviated.—, Ey, 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application _},470 Racketeer Influer€Ed Sad
(Excludes Veterans) 345 Marine Product Liability 840 Trademark ols CorrfipeOrganizafions
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY | LABOR |_| 880 Defend Trade Secret] AP A80 Co Credit 3
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 crac (5 USC 1681 or (WR)
[_] 160 Stockholders’ Suits 355 Motor Vehicle H 371 Truth in Lending Act ci ph485 Telephgye Consurgeet
190 Other Contract Product Liability [| 380 Other Personal | 720 Labor/Management SOCIAL SECURITY Prote¢tigm Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury LJ 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |] 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation 865 RSI (405(2)) = 891 Agncultural Acts
| _]210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | _|791 Employee Retirement 893 Environmental Matters
| 220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate r | 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) - 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General r 871 IRS—Third Party 899 Administrative Procedure
[| 290 All Other Real Property a) 445 Amer. w/Disabilities - Hl 535 Death Penalty IMMI TION 26 USC 7609 Act/Review or Appeal of
Employ ment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
r 448 Education 555 Pnson Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Oni
Original Ce? Removed from oO 3 Remanded from ot Reinstated or oO 5 Transferred from oO 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Ciyil Statute under which you are filing (Do not cite jurisdictional statutes unless, diyersjty)
V2OLEEIOCC bIOD as, Je UP SCOR SA ,
ief descript : . . # ¢ r
oe, olin ce care hatian Vy cc Vlas eet o vey den, ms OLomme xr

VII. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMANDS 2 $000 “9 0 CHECK YES only if demanded in complaint: C r€rage
'E

VI. CAUSE OF ACTION

 

6
3, 65% 0¢ © surY DEMAND: fd¥es_[JNo

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P.
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

 

 

TIOMATIING AL A TRAD RIEN AL NEAR

ee { y 2, 4 O24

FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 1:21-cv-11119-RGS Documenti1-1 Filed 07/06/21 RADE en >

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

. oF o¢
1. Title of case (name of first party on each side only) Ma cd. | (o V. [ew t fer

2. Category in which the case belongs based upon the numbered nature of suit code fisted on the civil cover sheet. (See local

 

 

rule 40.1 (a)(1}).
L 160, 460, 410, 441, 535, 830*, 835’, 850, 880, $91, 893, R.23, REGARDLESS OF NATURE OF SUIT.
fh 110, 130, 190, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448, 470, 751, 820°, 840*, 895, 896, 899.
KI tk 120, 140, 150, 151, 152, 153, 195, 210, 220, 230, 240, 245, 290, 310, 315, 320, 330, 340, 345, 350, 355, 360, 362,
364, 367, 368, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 485, 490, 510, 530, 54 §40, 550, 995, 560,
625, 690, 710, 720, 740, 790, 791, 861-865, 870, 871, 390, 950. on S
*Also complete AO 120 or AO 121. for patent, trademark or copyright cases. c 2 7 tu
-4cCD Tee
33 =
3. Title and number, if any, of related cases. (See local rule 40.1(g)). if more than one prior related case has begged in this
district please indicate the title and number of the first filed case in this court. a o~
“Tt ey -3
s>—_==
4. Has a prior action between the same parties and based on the same claim ever bee, me Ld in this eT & 3 5 7
4 wa
ho

5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 26 USC
§2403)

ves L] no BSI
ves LJ Ne) LJ

6. is this case required to be heard and determined by a district court of three judges

ff so, is the U.S.A. or an officer, agent or empfoyee of the U.S. a party?

PT to title 28 USC §22847

YES NO

7. Doall of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
Massachusetts (“governmental agencies”), residing in Massachusetts reside in a BRL division? - ey Rule 40.1(d)).

A. If yes, in which wht ) ali of the non-govemmental

tties reside?
Easter Division Centrat Division CI] Westem Division [ ]

If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,
residing in Massachusetts reside?

Eastem Division | Central Division [] Westem Division LI]

8. ff filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,

submit a separate sheet identifying the motions)
vs L] wo bt
(PLEASE TYPE OR PRINT)

f
ATTORNEY'S OR PRO SE'S NAME __ pac Lin (te dle
ADDRESS ZS LarleyEf Ste {eu
TELEPHONE NO. £ ¢ Z. 2 ZL 6S7EE

EMAIL ADDRESS T bogsheevon: @ fe PVeterma (L202

{CategoryForm6-2021.wpd )

440 SYYa19 NE
a0) asi
